ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No prior art has been discovered which anticipates each and every limitation of independent claim 1, 12 or 19.
The nearest known prior art includes:
Liu (US 2016/0370339 A1): Liu discloses an air-pollution anomaly location, method, computer product and system for analyzing patterns of pollution based on data from a plurality of monitoring stations by identifying temporal and spatial characteristics associated with each air pollution monitoring station (sensor) based the station position and distance to other stations, and associates (groups) stations based on proximity and wind direction.
Liu does not disclose: (a) organization in the form of a spatial weights matrix, (b) the specific use of local moran’s indexes for evaluation, (c) the specific division of stations into one of four groups, (d) classification of each of the four groups as proper and improper, or (e) designation of proper groups for supervision as an abnormal area.
Cao (Non-Patent Reference (NPL) “China’s Air Quality and Respiratory Disease Mortality Based on the Spatial Panel Model”: Cao discloses the use of spatially correlated air pollution data to study a relationship with respiratory 
The division by quadrant taught by Cao groups and assesses levels of positive and negative correlation between matrix elements, and a level of systemic autocorrelation, and does not specifically disclose use of the classification models to determine proper and improper relationship, and based on this designate an abnormal area needing supervision.
No prior art has been discovered which teaches this particular evaluation and determination using moran’s indexes and spatial weights indices with respect to air pollution monitoring, and for this reason independent claims 1, 14 and 19 are determined to be allowable
Claims 2-4 and 7-11 depending from claim 1, claims 13-18 depending from claim 14, and claim 20, depending from claim 19, are all allowable, at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684